Citation Nr: 0122094	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  00-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial decision of May 1999 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO continued the 10 
percent rating for chondromalacia of the right knee, found 
that new and material evidence adequate to reopen the claim 
for service connection for pes planus had not been submitted 
and denied service connection for sinusitis.

In his Appeal to the Board of Veterans' Appeals, VA Form 9, 
dated April 5, 2000, the veteran withdrew his appeal as to 
the claim for new and material evidence to reopen claim for 
service connection for pes planus.  In a Statement in Support 
of Claim, dated January 23, 2001, the veteran withdrew the 
issue of service connection for sinusitis.  Because these two 
issues have been withdrawn, they are no longer part of the 
current appellate review.

A hearing was held at the RO before the decision review 
officer in January 2001.  At the hearing the veteran 
reiterated that the only issue he was appealing to the Board 
was entitlement to increased rating for chondromalacia of the 
right knee.  Accordingly, that is the only issue being 
addressed by the Board in this decision.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The act is applicable to all 
claims filed on or after the date of the enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA § 7 subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to the veteran's claim for 
entitlement to increased rating for chondromalacia of the 
right knee.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The duty to assist includes an 
examination that adequately evaluates the functional 
impairment due to pain caused by the service connected 
condition.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

The April 1999 VA examination report is silent as to any 
findings regarding lateral instability or recurrent 
subluxation.  Additionally, the examination report is silent 
as to anatomical damage and functional loss with respect to 
performance of the normal working movements of the knee with 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40.  In addition, nothing in the record of that 
examination reflects whether there is more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement.  38 C.F.R. § 4.40.  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.);  
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  and (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45.

It was noted in the report of the VA examination that was 
conducted in April 1999 that there were moderate arthritic 
changes of the right knee.  Accordingly, an additional rating 
may be warranted if, in addition to his rating under 
diagnostic code 5257, the veteran also has limitation of 
motion under either diagnostic code 5260 or 5261.  VAOPGCPREC 
23-97 (July 1, 1997).

In a hearing held at the RO before the regional officer in 
January 2001, the veteran testified that the pain in his knee 
has been getting worse in the past three years.  In addition, 
he stated that he has been fitted with a rigid knee brace and 
a pair of orthopedic shoes to help stabilize his knee.  He 
said that his employer makes allowances for him to take 
multiple short breaks whenever his knees become too painful.  
He also testified that it is becoming increasingly difficult 
for him to bend his knee.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine 
severity of the current knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review before the examination.  In 
particular, the examiner must address 
whether the veteran has lateral 
instability or recurrent subluxation of 
the right knee and state the severity of 
such (slight, moderate, severe).  In 
addition, the examiner should comment 
regarding functional loss and whether 
pain could significantly limit ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  See 
Voyles v. Brown, 5 Vet.App. 451, 454 
(1993); 38 C.F.R. § 4.40.

2.  If the VA examination ordered in this 
REMAND indicates that the veteran also 
has a limitation of motion under 
diagnostic code 5260 or 5261 the RO 
should consider whether a separate 
evaluation is warranted for the arthritis 
in the right knee.  VAOPGCPREC 23-97.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.   If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107.

5.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
increased rating for chondromalacia of 
the right knee.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




